 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   LEE S. BICKLEY
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00237 JAM
12                                 Plaintiff,            STIPULATION REGARDING CONTINUANCE OF
                                                         SENTENCING AND RESETTING PRESENTENCE
13                          v.                           INVESTIGATION REPORT SCHEDULE; ORDER
14   ANTHONY LAZZARINO, and                              DATE: August 27, 2019
     PETER WONG,                                         TIME: 9:15 a.m.
15                                                       COURT: Hon. John A. Mendez
                                  Defendants.
16

17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendants, by and
19
     through defendants’ counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for sentencing on August 27, 2019.
21
            2.      By this stipulation, the parties now move to continue sentencing until December 17,
22
     2019, and to reset the schedule for the pre-sentence report and objections thereto, as follows:
23
                    a)      Judgment and Sentencing Date: December 17, 2019
24
                    b)      Reply or Statement of No Opposition: December 10, 2019
25
                    c)      Motion for Correction of the Pre-Sentence Report: December 3, 2019
26
                    d)      Final Presentence Report Filed with the Court and Parties: November 26, 2019
27
                    e)      Counsel’s Written Objections to the Pre-Sentence Report Delivered to Probation
28
            Officer and Opposing Counsel: November 19, 2019

      STIPULATION AND ORDER REGARDING CONTINUANCE         1
 1                 f)     Proposed Presentence Report Disclosed to Counsel No Later Than: November 5,

 2         2019.

 3         3.      The parties believe that such a continuance will allow the Probation Officer and counsel

 4 to prepare more thoroughly for sentencing, taking into account due diligence.

 5

 6         IT IS SO STIPULATED.

 7

 8
     Dated: July 10, 2019                                  MCGREGOR W. SCOTT
 9                                                         United States Attorney
10
                                                           /s/ MATTHEW M. YELOVICH
11                                                         MATTHEW M. YELOVICH
                                                           Assistant United States Attorneys
12

13
     Dated: July 10, 2019                                  /s/ JOHNNY L. GRIFFIN, III
14                                                         JOHNNY L. GRIFFIN, III
15                                                         Counsel for Defendant
                                                           ANTHONY LAZZARINO
16
     Dated: July 10, 2019                                  /s/ THOMAS A. JOHNSON
17                                                         THOMAS A. JOHNSON
                                                           Counsel for Defendant
18                                                         PETER WONG
19

20

21                                                  ORDER
22         IT IS SO ORDERED this 10th day of July, 2019.
23
                                                     /s/ John A. Mendez
24                                                   THE HONORABLE JOHN A. MENDEZ
                                                     United States District Court Judge
25

26

27

28

      STIPULATION AND ORDER REGARDING CONTINUANCE      2
